                Case 2:20-cr-00032-WBS Document 33 Filed 10/09/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-32-WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DONALD CONFERLETE CARNEY, and                       DATE: October 13, 2020
     JONTE DEON SCOTT,                                   TIME: 9:00 a.m.
15                                                       COURT: Hon. William B. Shubb
                                  Defendants.
16

17
                                                STIPULATION
18
           1.       By previous order, this matter was set for status on October 13, 2020.
19
           2.       By this stipulation, defendants now move to continue the status conference until
20
     November 9, 2020, and to exclude time between October 13, 2020, and November 9, 2020, under Local
21
     Code T4.
22
           3.       The parties agree and stipulate, and request that the Court find the following:
23
                    a)     The government has represented that the discovery associated with this case
24
           includes over 100 pages of written discovery, more than 100 photographs, and several video and
25
           audio recordings. This discovery has been either produced directly to counsel and/or made
26
           available for inspection and copying. This parties are currently in dialogue about further
27
           discovery that defense counsel is requesting.
28
                    b)     Counsel for defendants desire additional time to determine what discovery is

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00032-WBS Document 33 Filed 10/09/20 Page 2 of 3


 1        available and obtain it, consult with their clients, review additional discovery, discuss pre-trial

 2        motions, discuss a resolution of the case, and otherwise prepare for trial.

 3               c)      Counsel for defendants believe that failure to grant the above-requested

 4        continuance would deny them the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6               d)      The government does not object to the continuance.

 7               e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of October 13, 2020 to November 9,

12        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00032-WBS Document 33 Filed 10/09/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 7, 2020                                    MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ MICHAEL W. REDDING
 9                                                             MICHAEL W. REDDING
                                                               Assistant United States Attorney
10

11 Dated: October 7, 2020                                      /s/ Bill McPike
                                                               Bill McPike
12                                                             Counsel for Defendant
                                                               DONALD CONFERLETE CARNEY
13 Dated: October 7, 2020                                      /s/ John Garcia
                                                               John Garcia
14                                                             Counsel for Defendant
                                                               JONTE DEON SCOTT
15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: October 9, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
